MANTON, Circuit Judge
(dissenting). There is sufficient in this record, sustaining the burden of the appellant, to establish liability on the part of the vessel for damage done to the bleaching powder. There were 1,079 drums stowed in the forward part of No. 3 between-deeks against the engine room bulkhead and in No. 2 hold in the vicinity of the fire room bulkhead. To stow a cargo which was so easily subject to damage by excessive heat in these respective places was negligent. Those in authority were advised of the contents of the drums and knew the care that should have been exercised in selecting the place of stowage. Four hundred and eighty-one drums, stowed about one foot from the engine room bulkhead, were subject to the heat of the engine room, which, added to the heat created by the tropical sun beating down on the deck and sides of the ship, created & danger which resulted in damage. The balance was stowed in the after end of No. 2 lower deck, directly against the fire room bulkhead in the spare coal bunker. They were nearer to the fire room bulkhead than any other cargo in No. 2 hold. This is supported by the ship’s stowage plan, protest to the master on October 29, 1920, and of the master and chief officer on November 12y 1920; survey protest of Ericson and RieharcL, September 17, 1920, and September 30y. 1920; and the testimony of Roberts,, surveyor at Bombay. Under the rules and. practices as disclosed by the record — if, indeed, knowledge of the characteristics of the bleaching powder did not teach it — this eargo should' not have been subjected to the danger of excessive heat of the engine room-,and steam pipes. It should have been placed in the coolest and most accessible part of the ship.- *727and the coolest part was No. 1 lower hold, where it appears that at no time during the voyage did the temperature reach 98.6° F., at and above which there was danger to the bleaching powder. If bleaching powder in •drums is subjected to heat of 98.6° or higher for a number of days, it will give off fumes of chlorine gas and become damaged.
The court below found that the bleaching powder was carefully manufactured and properly packed in steel drums. Also that' the drums and contents reached the ship in good order and condition, and that the own* ers of the ship had full knowledge of the nature of the goods, and that they took time to •consider whether or not-to accept the shipment. They finally accepted the shipment with full knowledge of what it was. Bleaching powder is a well-known commercial commodity and for many years has been successfully shipped in large quantities from the United States and Europe to tropical countries, including India, the destination of this cargo. It is established that previous shipments made on this shipowner’s line were carried and arrived in good condition. There is testimony that stowage, as made of this cargo, where it was subject to excessive heat, was regarded by stevedores as bad stowage. There is an explanation of why these places of stowage were selected, and it may be found in the fact that the stevedore who stowed and supervised its stowage did not know that excessive heat would damage. But that does not excuse the shipowner. Thomas P. Beal (C. C. A.) 11 F.(2d) 49; Kaufer v. Luckenbach (D. C.) 294 F. 978; The Aki Maru (C. C. A.) 255 F. 721; San Guglielmo (D. C.) 241 F. 969; So. Pac. Co. v. Schuyler (C. C. A.) 135 F. 1015.
The cross-libel filed by the owners for the cost of transshipment of the drums from Bombay to Calcutta and the expense of discharging the cargo before transshipment at Bombay was properly dismissed.
The appellant Grace Bros. (India), Limited, should have a decree.